Citation Nr: 9933865	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-20 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUE

Whether the appellant's character of discharge from military 
service constitutes a bar to Department of Veterans Affairs 
benefits.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel








INTRODUCTION

The appellant entered service in the United States Army in 
May 1968 and received a discharge under conditions other than 
honorable in April 1970.  

This appeal arises from an April 1995 decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that the appellant's discharge from active service 
was a bar to VA benefits.  



FINDINGS OF FACT

1.  The appellant entered service in the United States Army 
in October 1966 and received a discharge under conditions 
other than honorable in April 1970.  

2.  In February 1969, the appellant was found guilty by a 
Special Court Martial of being absent without leave from 
September 13, 1968 to November 1968 and from November 27, 
1968 to January 18, 1969.  He was also found guilty of escape 
from lawful custody on November 27, 1968.  The record also 
indicates that he was charged with being absent without 
authority from May 8, 1969 to January 10, 1970.  

3.  Effective in May 1977, the appellant's discharge was 
upgraded to a discharge under honorable conditions (General) 
under the Department of Defense Special Discharge Review 
Program.  

4.  In June 1978, a panel of the Army Discharge Review Board 
reconsidered the appellant's case pursuant to Public Law 95-
126 and voted not to affirm the appellant's upgraded 
discharge under the applicable uniform standards.  

5.  The appellant received an other than honorable discharge 
from service due to three periods of absence without leave 
which include the period from May 8, 1969 to January 10, 1970 
which exceeded 180 days.  

6.  There were no compelling circumstances to warrant the 
prolonged unauthorized absences.  

7.  The appellant was not insane at the time of the offenses 
which led to his discharge.  



CONCLUSION OF LAW

The character of the appellant's discharge precludes 
entitlement to VA benefits, including health car benefits 
authorized by chapter 17 of Title 38, United States Code.  38 
U.S.C.A. §§ 101(2), 5303 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.12, 3.360 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the appellant commenced a 3-year 
period of obligated active duty on October 14, 1966 and was 
conditionally discharged, with an honorable discharge, on May 
30, 1968, for the purpose of reenlistment.  He reenlisted on 
May 31, 1968 for a 6-year period and was discharged with an 
other than honorable discharge on April 10, 1970.  His 
service included a tour of duty in the Republic of Vietnam 
from March to December 1967.  

The service records show that in February 1969, the appellant 
was found guilty by a Special Court Martial of being absent 
without leave from September 13, 1968 to November 1968 and 
from November 27, 1968 to January 18, 1969.  He was also 
found guilty of escape from lawful custody on November 27, 
1968.  The record also indicates that he was charged with 
being absent without authority from May 8, 1969 to January 
10, 1970.  In February 1970, the appellant's request for 
discharge for the good of the service was approved.  A March 
1970 Mental Hygiene Consultation Division Certificate shows a 
diagnosis of passive-aggressive personality, chronic, 
moderate impairment for further military duty after a 
psychiatric evaluation.  It was noted that the appellant was 
mentally responsible, both to distinguish right from wrong 
and to adhere to right.  The appellant received a discharge 
under other than honorable conditions.  

The service records contain an undated statement of the 
appellant in which he indicated that he wanted to resign from 
the Army because of his inability to financially provide for 
his wife and children.  He stated that he went home on leave 
and worked to save money to provide for his family.  He 
indicated that he stayed longer than his permitted leave a 
number of times and was worried about it.  He stated that he 
went absent without leave in September to find a place for 
his family to live.  He indicated that his wife went to live 
with her father and that he went absent without leave again 
in May until January.  He stated that he was in debt in the 
amount of $2,450 and that his wife was not able to work.  

In May 1977, the appellant's discharge was upgraded to a 
discharge under honorable conditions (General) under the 
Department of Defense Special Discharge Review Program.  

In June 1978, a panel of the Army Discharge Review Board 
reconsidered the appellant's case pursuant to Public Law 95-
126.  The Board voted not to affirm the appellant's upgraded 
discharge under the applicable uniform standards.  It was 
noted as a result of the Special Court Martial, that the 
veteran was confined for a period of 72 days and that his 
rank was reduced from E4 to E1 with a resulting reduction of 
pay.  

By Administrative Decision dated in March 1979, the RO 
determined that the appellant's discharge was a bar to 
entitlement to VA benefits.  

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable. 38 U.S.C.A. § 101(2). (West 1991).  
VA benefits are not payable unless the period of service upon 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  38 C.F.R. 
§ 3.12(a) (1999).  A discharge or release for certain 
offenses, include willful and persistent misconduct, is 
considered to have been under dishonorable conditions. 38 
C.F.R. § 3.12(d)(4) (1999).  An exception is provided under 
that regulation if the discharge was because of a minor 
offense and service was otherwise honest, faithful and 
meritorious.  Additionally, a discharge under dishonorable 
conditions will not constitute a bar to benefits if the 
individual was insane at the time of the offense caused the 
discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) 
(1999).  

Of particular significance in the present case, benefits are 
not payable where it is determined that the former service 
member was discharged under other than honorable conditions 
as a result of an absence without leave (AWOL) for a 
continuous period of 180 days or more.  38 C.F.R. § 
3.12(c)(6) (1999).  Health care and related benefits may not 
be provided for any disability incurred or aggravated during 
a period of service terminated by a bad conduct discharge or 
when one of the bars listed in § 3.12(c) applies.  38 C.F.R. 
§ 3.360 (1999).  

This bar to benefits entitlement does not apply if there are 
compelling circumstances to warrant the prolonged absence.  
With respect to a discharge resulting from an extended 
absence without leave, certain factors will be considered in 
determining whether there were compelling circumstances to 
warrant the prolonged unauthorized absence.  The length and 
character of service exclusive of the period of prolonged 
AWOL should generally be of such quality and length that it 
can be characterized as honest, faithful and meritorious and 
of benefit to the Nation. See 38 C.F.R. § 3.12(c)(6)(i) 
(1999).  

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations or duties owed to third parties.  
The reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level and 
judgmental maturity. Consideration should be given to how the 
situation appeared to the person himself, and not how the 
adjudicator would have reacted.  See 38 C.F.R. § 
3.12(c)(6)(ii) (1999).  The factors to be considered also 
include whether there was a valid legal defense for the 
absence which would have precluded a conviction for being 
AWOL. See 38 C.F.R. § 3.12(c)(6)(ii) (1999).  

An honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed by 38 C.F.R. § 3.12(c) or (d); (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h).  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") noted that in cases where 
the law and not the evidence is dispositive, as is the case 
here, a claim should be denied or an appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  In Laruan v. West, 11 Vet. 
App. 80 (1998)(en banc), the Court held that benefit of the 
doubt doctrine, the Secretary's duty to assist and the 
evidentiary thresholds inherent in the concepts of what 
evidence will well ground a claim and what constitutes new 
and material evidence to reopen a previously disallowed claim 
are applicable only to veterans and other eligible claimants.  

In this particular case, as noted previously, the appellant 
received an discharge under conditions other than honorable 
from military service.  His discharge was upgraded to a 
discharge under honorable conditions (General), effective in 
May 1977, pursuant to the Department of Defense Special 
Discharge Review Program.  However, as noted under 38 C.F.R. 
§ 3.12(h), the upgraded discharge does not remove any bar to 
benefits imposed under 38 C.F.R. § 3.12(c) and (d).  
Accordingly, the service department findings are not 
controlling and a VA character of discharge determination is 
required in the appellant's case.  

The term "discharge or release" from service includes the 
satisfactory completion of the period of active military 
service for which a person was obligated at the time of entry 
into such service, in the case of a person who, due to 
enlistment or reenlistment, was not awarded a discharge or 
release from such period of service at the time of completion 
thereof, and who, at such time, would otherwise have been 
eligible for the award of a discharge or release under 
conditions other than dishonorable. 38 U.S.C.A. § 101(18); 38 
C.F.R. § 3.13 (1999).  The appellant's discharge in May 1968 
was conditional as he had not completed the three year 
enlistment he was obligated to serve at the time of entry 
into service in October 1966.  Therefore, entitlement to 
benefits is determined by the character of discharge at 
completion of the entire period of service, in this case as 
of April 1970.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim.  The record shows that the veteran had 
three extended periods of AWOL during service with the third 
incident extending well beyond the 180 day period discussed 
in 38 C.F.R. § 3.12(c)(6) (1999).  The service records shows 
that the veteran asserted that he went AWOL to provide for 
his family.  The evidence shows that the veteran's first 
child was born in October 1967, prior to his marriage in June 
1968.  The offenses for which he was sentenced by Court 
Martial occurred following his marriage and prior to the 
birth of twins in January 1970.  His punishment included a 
reduction in rank that reduced his earnings.  Despite the 
earlier punishment, he went AWOL again in May 1969, which led 
to his discharge.  The Board finds that there were no 
compelling circumstances to warrant the appellant's repeated 
lengthy absences without leave.  In this regard, the Board 
notes that the record does not contain any indication that 
the appellant tried to resolve his family problems through 
appropriate methods, such as requesting a hardship discharge.  

The Board also notes the appellant was 18 years old at the 
time of his entrance into service in October 1966 and was 22 
years old and married on discharge from service.  The record 
indicates that he had a 10th grade education.  The 
psychiatric evaluation in service found that he was capable 
of adhering to right.  The Board is of the opinion that he 
was of an age and level of maturity where he should have had 
the judgment to realize that his periods of absence without 
leave were improper.  These absences without leave affected 
most of the appellant's period of service.  The appellant's 
service exclusive of the periods of absence without leave is 
not of such quality and length that it can be characterized 
as honest, faithful, meritorious, and of benefit to the 
Nation.  

As noted hereinabove, the applicable regulation provides an 
exception to the bar to benefits only if the individual was 
insane at the time of the offense caused the discharge. 38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(b) (1999).  However, the 
appellant has not asserted that he was insane at the time of 
the commission of the offenses. The Court has held under the 
insanity exception, both the acts leading to discharge and 
the insanity must occur simultaneously.  Stringham v. Brown, 
8 Vet. App. 445, 448 (1995).  The service records do not show 
that the appellant was insane at the time of the conduct 
leading to his discharge.  Therefore, the provisions of 38 
C.F.R. § 3.12(b) do not apply.  

For the foregoing reasons, the Board finds that the 
appellant's discharge from service under other than honorable 
conditions resulted from repeated periods of absence without 
leave which lasted more than 180 days, and that there were no 
compelling circumstances to warrant the absences.  
Accordingly, the Board concludes that the character of the 
appellant's discharge precludes entitlement to VA benefits.  
Hence, the veteran is not entitled to VA health care and 
related benefits may not be provided for any disability 
incurred or aggravated during a period of service when one of 
the bars listed in § 3.12(c) applies.  38 C.F.R. § 3.360 
(1999).  




ORDER

The character of the appellant's discharge from service for 
the period from October 14, 1966 to April 10, 1970 is a bar 
to VA benefits, including health care benefits authorized by 
chapter 17 of Title 38, United States Code.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

